Citation Nr: 0023592	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 2, 
1997, for the assignment of a 60 percent evaluation for 
herniated nucleus pulpous with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel
INTRODUCTION

The veteran served on active duty from February 1990 to 
August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted entitlement to a 20 percent 
evaluation for a herniated nucleus pulpous and assigned an 
effective date of August 20, 1994, the date after the 
veteran's service separation.  The disability rating was 
subsequently increased to 60 percent by a rating decision 
dated in January 1998, with an effective date of December 2, 
1997.  It is also noted that a total rating for compensation 
purposes based on individual unemployability has been 
granted.

Further, in view of the recent guidance of the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Veterans Claims Court), 
the issue before the Board are taken to include whether there 
is any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the statement 
of the case and the supplemental statement of the case have 
indicated that all pertinent evidence has been considered, 
the Board can proceed with its review without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In addition, during the pendency of this appeal, the veteran 
moved to Puerto Rico, and jurisdiction over his case was 
transferred to the San Juan RO.

Finally, the Board notes that the veteran raised the issue of 
a clear and unmistakable error (CUE) claim in his February 
1998 personal hearing.  However, the Board has carefully 
reviewed the claims file and finds that the claim has been in 
active status since the time of the initial filing in 
September 1994 and CUE is not for application as there is no 
final rating action.  In view of the action taken, the Board 
may proceed without prejudice to the appellant.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was discharged from active duty service on 
August 19, 1994.

3.  The veteran submitted his claim for a back injury in 
September 1994, within one year after service separation.  
The claim was granted and a 20 percent evaluation was 
assigned effective in August 1994; however, he filed a timely 
substantive appeal and the claim remained in an active 
appellate status.

4.  Entitlement to a 60 percent evaluation was subsequently 
granted by rating decision dated in January 1998 and an 
effective date of December 2, 1997, was assigned.  


CONCLUSION OF LAW

The criteria for an effective date of August 20, 1994, for 
the assignment of a 60 percent evaluation for herniated 
nucleus pulpous with radiculopathy have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(1999).  For increases in compensation, the effective date 
will be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(o)(1) (1999).  The effective date may also be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from the date of the increase.  38 C.F.R. 
§ 3.400 (o)(2) (1999).  VA medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (1999).

In this case, the veteran filed a claim for a back disability 
shortly after service separation, which was granted by rating 
decision dated in March 1995 with an effective day as the 
date following service separation.  He timely disagreed with 
that decision.  Subsequently, the RO granted an evaluation to 
60 percent for the veteran's back disability and assigned an 
effective date of December 2, 1997, the date of the VA 
examination.  The veteran contends, in essence, that he is 
entitled to an effective date earlier than December 1997 for 
a 60 percent rating.  After a review of the record, the Board 
agrees.

Specifically, the Board has reviewed the results of the 
veteran's initial VA examination dated in September 1994 and 
the most recent examination dated in December 2, 1997, and 
finds them very similar.  At the time of the September 1994 
examination, the veteran reported that he had undergone a 
lumbosacral laminectomy while in service and complained of 
low back pain with radiation to the left buttocks, leg, and 
foot, associated with weakness and numbness of the left leg.  
He reported stabbing and burning sensation in the back area, 
had painful sexual relations, and had difficulty sitting for 
more than 10 minutes.  Physical examination was positive for 
tenderness to palpation, exquisite objective evidence of pain 
on motion, evidence of the absence or a diminishment of 
several reflexes, and diminished pinprick and smooth 
sensation.  Muscle weakness of several muscle groups was 
noted but there was no muscle atrophy.  Range of motion was 
noted as forward flexion to 52 degrees, backward extension to 
18 degrees, right and left lateral flexion to 17 degrees, and 
right and left rotation to 20 degrees.

At the time of the December 1997 VA examination, the veteran 
continued to complain of chronic severe pain in the lower 
lumbar area, could not stay in any one position for any 
length of time, was markedly fatiguable with any walking, and 
used crutches.  Endurance for walking was markedly 
restricted.  Range of motion was noted as forward flexion to 
50 degrees, backward extension to 5 degrees, and right and 
left lateral flexion to 25 degrees.  Reflexes were reported 
as dull but there was no obvious atrophy.  

Based on the above evidence, the veteran's testimony that he 
has had essentially the same diagnosis all along, and the 
medical evidence of persistent symptoms of severe back pain 
with neurological involvement since service separation with 
little apparent relief, the Board finds that an earlier 
effective date for a 60 percent rating is warranted in this 
case.  The Board is particularly persuaded by the findings of 
the most recent VA examination dated in December 1997, on 
which the RO granted a higher rating, as compared to the 
initial VA examination report in September 1994.  Of note, 
although the Board acknowledges the veteran's symptoms seem 
somewhat worse in the more recent VA examination, the Board 
notes that the limited range of motion, absent or diminished 
reflexes, and neurological involvement appear to be very 
similar in both examination.  

Accordingly, having determined that the initial claim for a 
back disorder (filed in September 1994) was still active at 
the time of the grant to a 60 percent rating, and that the 
veteran filed his original claim within one year from the 
time of service separation, the Board finds that entitlement 
to service connection arose on the day following service 
separation and an effective date of August 20, 1994, is 
warranted for a grant of a 60 percent evaluation for a low 
back disability.  

In reaching this determination, the Board has given due 
consideration to the doctrine of resolving all doubt in favor 
of the veteran under 38 U.S.C.A. § 5107(b) which requires 
that if the evidence preponderates in favor of the veteran or 
is in relative equipoise, the claim must be allowed and that 
the claim may be denied only if the fair preponderance of the 
evidence is against the claim.  It is the judgment of the  
Board that the fair preponderance of the evidence is in favor 
of a grant of 60 percent rating for a back disability 
effective August 20, 1994.


ORDER

Entitlement to an effective date of August 20, 1994, the 
first day after the veteran's separation from service, for 
the assignment of a 60 percent evaluation for herniated 
nucleus pulpous with radiculopathy, is granted, subject to 
the law and  regulations governing the payment of monetary 
benefits. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

